                                    Case 19-18148-MAM                Doc 61            Filed 02/27/20        Page 1 of 3
                               UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                          www.flsb.uscourts.gov
                                              CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                           Original Plan
                                                                    Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                       ■     2nd                                    Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: SHARON LYNN DANIELS                           JOINT DEBTOR:                                               CASE NO.: 19-18148-MAM
SS#: xxx-xx- 3252                                        SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                        Included       ■    Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                        Included       ■    Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                 ■     Included            Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                  1.   $3,512.64            for months          1         to            8      ;

                  2.   $10,125.97           for months          9         to            60     ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                               NONE          PRO BONO
        Total Fees:            $5225.00          Total Paid:                   $0.00               Balance Due:             $5225.00
        Payable           $587.50         /month (Months    1       to 8 )
        Payable           $525.00         /month (Months    9       to 9 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3,500.00 attorney fee, $150.00 in costs, $500.00 motion to pay IRS, $25.00 in costs, $500.00 Motion to Continue Automatic Stay,
        $25.00 in costs , $500.00 Motion to modify, $25.00 in costs
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
          1. Creditor: Wells Fargo
             Address: P.O. Box 31557                     Arrearage/ Payoff on Petition Date         $115,486.51
                      B6955-01B
                                                         Payoff (Including 0% monthly interest)             $673.87        /month (Months   1   to 8   )
                      Billings MT 59107
                                                         Payoff (Including 0% monthly interest)             $2,117.23      /month (Months   9   to 60 )
          Last 4 Digits of
          Account No.:               5430

LF-31                                                                     Page 1 of 3
                                    Case 19-18148-MAM                Doc 61            Filed 02/27/20         Page 2 of 3
                                                                        Debtor(s): SHARON LYNN DANIELS                           Case number: 19-18148-MAM
        Other:        2nd Mortgage

        ■   Real Property                                                         Check one below for Real Property:
                 ■ Principal   Residence                                                 Escrow is included in the regular payments
                   Other Real Property                                                   The debtor(s) will pay       taxes       insurance directly
        Address of Collateral:
        527 Pheasant Lane N Jupiter, FL 33458 Palm Beach County

            Personal Property/Vehicle
        Description of Collateral:

        2. Creditor: BSI
             Address: 314 Franklin Street                   Arrearage/ Payoff on Petition Date      $269,055.69
                      Titusville, PA 16354
                                                            Arrears Payment (Cure)                           $1,342.44        /month (Months   1   to 8   )

                                                            Arrears Payment (Cure)                           $4,452.72        /month (Months   9   to 9   )
        Last 4 Digits of
        Account No.:                 3888                   Arrears Payment (Cure)                           $4,977.72        /month (Months 10    to 60 )
                                                            Regular Payment (Maintain)                        $753.05         /month (Months   1   to 8   )

                                                            Regular Payment (Maintain)                       $1,955.71        /month (Months   9   to 60 )

        Other:        1st mortgage

        ■   Real Property                                                         Check one below for Real Property:
                 ■ Principal   Residence                                           ■     Escrow is included in the regular payments
                   Other Real Property                                                   The debtor(s) will pay       taxes       insurance directly
        Address of Collateral:
        527 Pheasant Lane N Jupiter, FL 33458 Palm Beach County

            Personal Property/Vehicle
        Description of Collateral:
            B. VALUATION OF COLLATERAL:                         NONE
                  IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                  SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                  YOU PURSUANT TO BR 7004 AND LR 3015-3.
                  1. REAL PROPERTY:             ■   NONE
                  2. VEHICLES(S):          ■    NONE
                  3. PERSONAL PROPERTY:                ■   NONE
            C. LIEN AVOIDANCE               ■   NONE
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                  ■   NONE
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                  ■   NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                         ■   NONE
            B. INTERNAL REVENUE SERVICE:                        NONE


LF-31                                                                      Page 2 of 3
                                 Case 19-18148-MAM                 Doc 61           Filed 02/27/20   Page 3 of 3
                                                                       Debtor(s): SHARON LYNN DANIELS                Case number: 19-18148-MAM
          Total Due:              $4,851.53               Total Payment                 $5,493.00
           Payable             $105.64        /month (Months       9       to 60 )

        C. DOMESTIC SUPPORT OBLIGATION(S):                         ■    NONE
        D. OTHER:          ■   NONE
V.      TREATMENT OF UNSECURED NONPRIORITY CREDITORS
           A. Pay           $49.13        /month (Months      9        to 60 )
                 Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
           B.        If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
           C. SEPARATELY CLASSIFIED:                  ■    NONE
          *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority creditors
          pursuant to 11 U.S.C. § 1322.
VI.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in
        this section shall not receive a distribution from the Chapter 13 Trustee.
                ■   NONE
VII.    INCOME TAX RETURNS AND REFUNDS:                        ■   NONE
VIII.   NON-STANDARD PLAN PROVISIONS                 NONE
        ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
          Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
             IRS will be paid 5% interest as per Order

                Mortgage Modification Mediation


                    PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

  I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/ SHARON LYNN DANIELS                 Debtor    February 21, 2020                                          Joint Debtor
 SHARON LYNN DANIELS                                      Date                                                                     Date



 /s/ SEAN KOPLOW                              February 21, 2020
   Attorney with permission to sign on                  Date
            Debtor(s)' behalf
  By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
  order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
  contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31                                                                     Page 3 of 3
